Citation Nr: 0305855	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  94-37 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Denver, Colorado, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In February 1993 the RO granted service connection for PTSD 
and assigned a 10 percent rating, effective July 21, 1992.  
The veteran appealed that decision.  In February 1995 the RO 
assigned a 30 percent rating for PTSD, effective July 21, 
1992.  In December 2002 the RO assigned a 30 percent rating 
for PTSD, effective July 21, 1992.  

In the December 2002 rating decision the RO denied 
entitlement to a rating in excess of 10 percent for service-
connected tinnitus and a compensation rating for bilateral 
hearing loss.  The RO notified the veteran of this decision 
by letter dated December 13, 2002.  The veteran has not filed 
a Notice of Disagreement with respect to these 
determinations.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 2000 the veteran filed a formal application for a 
TDIU.  In December 2002 rating decision the RO denied the 
veteran's claim for a TDIU.  In February 2003 the veteran's 
representative filed a Notice of Disagreement with the 
denial.  The RO has not issued the appellant a Statement of 
the Case on the issue of entitlement to a TDIU.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  

When a Notice of Disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
Statement of the Case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the Notice of Disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2002) (emphasis added).  

The issue of entitlement to an initial evaluation in excess 
of 50 percent for PTSD is inextricably intertwined with the 
issue of entitlement to a TDIU and is therefore deferred 
pending completion of the development requested herein.  

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such action is where 
a statement of the case is required.  Another circumstance is 
where an inextricably intertwined issue must be adjudicated 
prior to adjudication of the issue prepare and certified for 
appellate review.  Chairman's Memorandum No. 01-02-01.

The Board notes that additional due process requirements may 
be applicable as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107) (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO must issue the appellant a 
Statement of the Case on the issue of 
entitlement to a TDIU.  The veteran 
should be advised of the need to file a 
substantive appeal if he wishes appellate 
review.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should then be returned to the Board, if 
in order.  By this remand, the Board intimates no pinion as 
to any final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


